DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last two lines recite “the distal assembly”. There is insufficient antecedent basis for this limitation in the claim. For examination purpose this limitation has been interpreted as “the distal end of the delivery system”, which is referred back to “a distal end of the delivery system” in line 3.
Claims 2-12 are rejected for the same reason as claim 1 by virtue of dependency on claim 1.
Claim 10, which is dependent on claim 9, line 1 recites “wherein the suture device comprises:” However, claim 9 recites “the distal assembly adapted to accommodate a suture device.” (emphasis added). The limitation of “adapted to accommodate” has been interpreted as functional language, thus, the suture device is not positively claimed in claim 9. Therefore, it is unclear that all structures of the suture device as claimed in claim 10 is part of the invention or not. Claims 11-12 are rejected for the same reason as claim 10 by virtue of dependency on claim 10.
Claim 18, line 6 recites “the metallic ribbon” There is insufficient antecedent basis for this limitation in the claim. For examination purpose this limitation has been interpreted as “the elongated bi-stable member”, which is referred back to “an elongated bi-stable member” in line 4.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intervening structure” in claims 3 and 5, ”a guide structure” in claims 2, 5, 14, 16 and 20; “a pivot structure” in claims 5 and 16; “a guide member” in claim 10; and “a user interface” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, 9-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comee et al. (US 20180235604).

Referring to claim 1, Comee discloses a medical device for use in combination with a delivery system including a lumen extending through the delivery system (Figs. 1, 10-14, 19-24 and 44-46), the medical device comprising: 
an elongate tool guide 120 (Fig. 14, para [0098]),130 (Fig. 15, para [0099]), 130a (Fig. 16, para [0101]) 412 (Fig. 44-46, para [0123]) adapted to be secured relative to a distal end of the delivery system in order to guide tools (forceps 410 as shown in Fig. 44) extended through the elongate tool guide, the elongate tool guide movable between a deployment configuration in which the elongate tool guide is substantially parallel with the delivery system when the elongate tool guide is secured relative to the distal end of the delivery system (Figs. 30-31) and a working configuration in which the elongate tool guide curves away from the distal assembly (in paragraph [0098] and [0101] Comee discloses pin 31a and 31b enable the elongate tool guide to pivot relative to the body 29 of the distal assembly 14 or 14a).

Referring to claim 2, Comee discloses the medical device of claim 1, wherein the elongate tool guide comprises: a guide structure 127 (Figs. 14-16) or 27a (Fig. 44) adapted to be secured relative to the distal end of the delivery system; and a polymeric tubular member 130, 130a secured to the guide structure and extending proximally therefrom (para [0099], [0101] and [0111]).

Referring to claim 3, Comee discloses the medical device of claim 2, wherein the guide structure is adapted to be rigidly secured to an intervening structure (attachment element 120, ring 124 and pins as shown in Figs. 14-16, para [0098]) between the guide structure and the distal end of the delivery system.

Referring to claim 4, Comee discloses the medical device of claim 3, wherein the elongate tool guide is adapted to move from its deployment configuration into its working configuration in response to a tool being extended distally through the elongate tool guide (examiner notes that when the tissue forceps tool 410 or other tool is inserted into the elongate tool guide and extend toward the distal opening of the tool guide the forceps tool 410 will increase the column strength of the elongate tool guide. Since the ring 127 and tool guide element 127 is not in the vertical position pushing the forceps tool can pivot the elongate too’ guide about the pin 122 as shown in Figs. 14-15).

Referring to claim 5, Comee discloses the medical device of claim 1, wherein the elongate tool guide comprises: 
a guide structure (127 as shown in Figs. 14-15) pivotably secured to an intervening structure between the guide structure and the distal end of the delivery system; 
a polymeric tubular member 130 secured to the guide structure and extending proximally therefrom, the guide structure and the polymeric tubular member together defining a lumen; and 
a pivot structure (ring 124 and pins 122a as shown in Fig. 14-16, para [0098]) that protrudes into the lumen such that a tool being extended distally through the elongate tool guide will contact the pivot structure, where further distal urging of the tool will cause the tool to interact with the pivot structure and cause the guide structure to pivot relative to the distal assembly, thereby moving the elongate tool guide from its deployment configuration into its working configuration (examiner notes that when the tissue forceps tool 410 or other tool is inserted into the elongate tool guide and extend toward the distal opening of the tool guide the forceps tool 410 will increase the column strength of the elongate tool guide. Since the ring 127 and tool guide element 127 is not in the vertical position pushing the forceps tool can pivot the elongate too’ guide about the pin 122 as shown in Figs. 14-15).

Referring to claim 9, Comee discloses the medical device of claim 1, further comprising: a distal assembly 14, 14a and 14b (Figs. 4 and 14-16) adapted to be secured relative to the distal end of the delivery system, with the elongate tool guide securable relative to the distal assembly, the distal assembly adapted to accommodate a suture device 12 (Fig. 4, para [0084]).

Referring to claim 10, Comee discloses the medical device of claim 9, wherein the suture device comprises: a suture translation assembly 12 (Fig. 4, para [0084]) configured to be axially translatable within the lumen of the delivery system; and a guide member 36 (element 36 as shown in Fig. 4, para [0085],) configured to permit the suture translation assembly 12 to extend through.

Referring to claim 11, Comee discloses the medical device of claim 10, wherein the suture translation assembly 12 (Figs. 4-6B) includes: 
a needle 16 (Figs. 4-5) para [0084]) usable to carry a suture; a distal shuttle 18 (Figs. 4-5, para [0084]) configured to releasably secure the needle; and 
a user interface 22 (Fig. 1, para [0084]) extending proximally from the distal shuttle, the user interface configured to enable a user to releasably secure the needle; and the suture device further comprises an endcap 34 (Fig. 4, para [0085]) configured to releasably engage and disengage the needle, the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (para [0088]-[0093]).

Referring to claim 12, Comee discloses the medical device of claim 11, wherein the endcap 34 (Fig. 4) comprises: 
a proximal needle opening 36 configured to accommodate the needle 16 when the needle is advanced distally into the endcap 34, the proximal needle opening aligned with a longitudinal axis of the needle (Fig. 4, para [0086]); 
one or more securement openings 56 arranged orthogonal to the proximal needle opening; and one or more securements 58 disposed within the securement openings, the one or more securements configured to releasably engage the distal detent of the needle (Fig. 4, para [0089]-[0093]).

Referring to claim 13, Comee discloses the medical device for use in combination with an endoscope having a working channel and a distal end, the medical device comprising (see rejection of claim 1 above): 
a distal assembly 14, 14a and 14b (Figs. 4 and 14-16) adapted to be secured relative to the endoscope; and 
an elongate tool guide 120 (Fig. 14, para [0098]), 130 (Fig. 15, para [0099]), 130a (Fig. 16, para [0101]) 412 (Fig. 44-46, para [0123]) having a distal end disposed relative to the distal assembly, the elongate tool guide movable between a deployment configuration in which the elongate tool guide is substantially parallel with the distal assembly and a working configuration in which the elongate tool guide curves away from the distal assembly (in paragraph [0098] and [0101] Comee discloses pin 31a and 31b enable the elongate tool guide to pivot relative to the body 29 of the distal assembly 14 or 14a).

Referring to claim 14, Comee discloses the medical device of claim 13, wherein the elongate tool guide comprises: a guide structure fixedly secured to the distal assembly; and a polymeric tubular member secured to the guide structure and extending proximally therefrom (see rejection of claim 2 above because all limitations in claim 14 can be found in claim 2).

Referring to claim 15, Comee discloses the medical device of claim 14, wherein the elongate tool guide moves from its deployment configuration into its working configuration in response to a tool being extended distally through the elongate tool guide (see rejection of claim 4 above because all limitations in claim 15 can be found in claim 4).

Referring to claim 16 (see rejection of claim 5 above because all limitations in claim 16 can be found in claim 5), Comme discloses the medical device of claim 13, wherein the elongate tool guide comprises: 
a guide structure pivotably secured to the distal assembly; 
a polymeric tubular member secured to the guide structure and extending proximally therefrom, the guide structure and the polymeric tubular member together defining a lumen; and 
a pivot structure that protrudes into the lumen such that a tool being extended distally through the elongate tool guide will contact the pivot structure, where further distal urging of the tool will cause the tool to interact with the pivot structure and cause the guide structure to pivot relative to the distal assembly, thereby moving the elongate tool guide from its deployment configuration into its working configuration.

Referring to claim 20, Comme discloses a medical device for use in combination with a delivery system including a lumen extending through the delivery system, the medical device comprising: 
a distal assembly 14, 14a and 14b (Figs. 4 and 14-16) configured to be securable to the distal end of the delivery system; and 
an elongate tool guide 120 (Fig. 14, para [0098]), 130 (Fig. 15, para [0099]), 130a (Fig. 16, para [0101]) 412 (Fig. 44-46, para [0123]) configured to be securable relative to the distal assembly, the elongate tool guide movable between a deployment configuration in which the elongate tool guide is substantially parallel with the distal assembly and a working configuration in which the elongate tool guide curves away from the distal assembly, the elongate tool guide including a guide structure (127 as shown in Figs. 14-15) fixedly secured to the distal assembly and a polymeric tubular member secured to the guide structure and extending proximally therefrom (in paragraph [0098] and [0101] Comee discloses pin 31a and 31b enable the elongate tool guide to pivot relative to the body 29 of the distal assembly 14 or 14a).

Allowable Subject Matter
Claims 6-8 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Sosnowski et al. (US 4,911,148) discloses using a plurality of conduit segments 25 (Fig. 1-2) joined together via living hinges from between adjacent conduit segments of the plurality of conduit segments, each of the plurality each of the plurality of conduit segments including at least one control aperture 33 (Fig. 3A) extending through each conduit segment; and at least one control cable 33 (Fig. 2) extending through each of the at least one control aperture of each conduit segment; wherein applying an axial force to the at least one control cable causes the elongate tool guide to move between its deployment configuration and its working configuration (Fig. 1E). Examiner contends that it would have been obvious to incorporate the teachings of Sosnowski into the endoscope 250 as shown in Figs.19-22 of Comee device to allow the surgeon to steer the distal end of the endoscope and the distal assembly 14, 14a to the target tissue to perform an operation. However, there is no motivation to incorporate the teachings of Sosnowski into the elongate structure 120 (Fig. 14),130 (Fig. 15), 130a (Fig. 16) 412 (Fig. 44-46).
Hayselden et al. (US 20020165534) discloses using a metallic ribbon or a bi-stable member extending through the second lumen, the metallic ribbon or the bi-stable movable between a linear configuration in which the metallic ribbon or the bi-stable member is straight and a remembered configuration in which the metallic ribbon or the bi-stable is curved; wherein the elongate structure is straight when the metallic ribbon or the bi-stable member is straight and the elongate structure is curved when the metallic ribbon or the bi-stable is curved. Examiner contends that it would have been obvious to incorporate the teachings of Sosnowski into the endoscope 250 as shown in Figs.19-22 of Comee device to allow the surgeon to steer the distal end of the endoscope and the distal assembly 14, 14a to the target tissue to perform an operation. However, there is no motivation to incorporate the teachings of Sosnowski into the elongate structure 120 (Fig. 14),130 (Fig. 15), 130a (Fig. 16) 412 (Figs. 44-46).
Referring to claims 6 and 17, there is no art of record alone or in combination that discloses the limitations of wherein the elongate tool guide comprises: an elongate structure defining at least a first lumen and a second lumen; the first lumen configured to accommodate a tool extending therethrough; a metallic ribbon extending through the second lumen, the metallic ribbon movable between a linear configuration in which the metallic ribbon is straight and a remembered configuration in which the metallic ribbon is curved; wherein the elongate structure is straight when the metallic ribbon is straight and the elongate structure is curved when the metallic ribbon is curved.
Referring to claims 7 and 18, there is no art of record alone or in combination that discloses the limitations of wherein the elongate tool guide comprises: an elongate structure defining at least a first lumen and a second lumen; the first lumen configured to accommodate a tool extending therethrough; an elongate bi-stable member extending through the second lumen, the elongate bi-stable member movable between a stable configuration in which the elongate bi-stable member is straight and an unstable configuration in which the metallic ribbon is curved; wherein the elongate structure is straight when the bi-stable metal element is straight and the elongate structure is curved when the bi-stable metal element is curved.
Referring to claims 8 and 19, there is no art of record alone or in combination that discloses the limitations of 8. The medical device of claim 1, wherein the elongate tool guide comprises: a plurality of conduit segments joined together via living hinges formed between adjacent conduit segments of the plurality of conduit segments, each of the plurality of conduit segments including at least one control aperture extending through each conduit segment; and at least one control cable extending through each of the at least one control aperture of each conduit segment; wherein applying an axial force to the at least one control cable causes the elongate tool guide to move between its deployment configuration and its working configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771